DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 112, second paragraph rejection of Claims 8, 10, 14 and 18, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1 – 3 and 5 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawahara et al (U.S. Patent No. 6,686,405).
With regard to Claim 1, 8, 10, 14 and 18, Kawahara et al disclose a multilayer article comprising a layer of EVOH (product; column 20, lines 44 – 48); having a melting point of 200 degrees Celsius (column 1, lines 30 – 31); the EVOH is produced by saponification of a copolymer of ethylene and vinyl ester (column 10, lines 47 – 54) that is vinyl acetate (column 10, line 1); the catalyst for saponification is sodium hydroxide (column 10, lines 47 – 54); the copolymer of ethylene and vinyl acetate is a solution in methanol (column 9, lines 51 – 57); the concentration of the solution is 10 – 50%, and the reaction temperature is 30 – 65 
With regard to Claim 2, Kawahara et al disclose a saponification degree of 99 mol% or greater (column 9, lines 6 – 9).
With regard to Claim 3, an ethylene content of 25 – 55  mol% is disclosed (column 9, lines 1 – 4).
With regard to Claim 5, alkali metal salt is disclosed (column 15, lines 18 – 28).
With regard to Claim 6, the content of alkali metal salt is 130 ppm, in an example (Table 3). It would have been obvious to provide for 130 ppm, as 130 ppm is disclosed in an example.
With regard to Claims 7 and 9, a multilayer sheet and bottle are disclosed (column 20, lines 30 – 33) and two layers of a layer ‘T’ are disclosed (column 18, lines 55 – 67) that are polyethylene (column 19, lines 1 – 2), therefore hydrophobic as disclosed in paragraph 00127 of the instant specification.

With regard to Claims 15 – 17, each layer of the claimed structure is a single layer or multiple layer (column 18, lines 55 – 67). The claimed structure is therefore disclosed.
With regard to Claim 19, a lubricant is disclosed (column 18, line 23). Kawahara et al fail to disclose the claimed amount of lubricant. However, the lubricant is in an amount that is significantly reduced, or no lubricant (column 18, line 23). It would have been obvious for one of ordinary skill in the art to provide for the claimed amount of lubricant, as lubricant in an amount that is significantly reduced is disclosed.
With regard to Claim 20, the claimed aspect of drying is directed to a product – by –process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.

5. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kawahara et al (U.S. Patent No. 6,686,405) in view of Kazeto et al (U.S. Patent Application Publication No. 2013/0040087 A1).
Kawahara et al disclose an article as discussed above. Kawahara et al fail to disclose a fatty acid amide in the amount of 900 ppm.
Kazeto et al teach EVOH comprising fatty acid amide in the amount of 500 – 10,000 ppm for the purpose of reducing cracking (paragraphs 0054 – 0055).
It therefore would have been obvious for one of ordinary skill in the art to provide for fatty acid amide in the amount of 500 – 10,000 ppm in order to reduce cracking as taught by Kazeto et al. Although the disclosed range of amount is not identical to the claimed range, the 

ANSWERS TO APPLICANT’S ARGUMENTS
6.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 1 and 35 U.S.C. 112, second paragraph rejection of Claims 8, 10, 14 and 18, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 – 3 and 5 – 20 as being unpatentable over Kawahara et al (U.S. Patent No. 6,686,405) and 35 U.S.C. 103(a) rejection of Claim 4 as being unpatentable over Kawahara et al (U.S. Patent No. 6,686,405) in view of Kazeto et al (U.S. Patent Application Publication No. 2013/0040087 A1), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated March 18, 2021, that an EVOH having the same amount of solution, same reaction temperature and same amount of sodium hydroxide as Kawahara et al does not necessarily have the same properties, as shown in the instant specification, because Example 2 and Comparative Example 3 of the instant specification do not have the same properties.
However, Applicant appears to misunderstand the previous Action. The previous Action states that the amount of solution, reaction temperature and amount of sodium hydroxide are the only differences between the claimed EVOH and Kawahara et al, and also that it would have . 

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782